On behalf of the Aus¬tralian Government, Sir, I 
congratulate you on your election to the 
presidency of the thirty seventh sessions of the 
General Assembly. It gives me particular pleasure 
to pay a tribute to the Secretary-General, who 
has shown great imagination and integrity in his 
first year in office.
98.	No one can ignore the somber mood of the 
Assembly as it faces the critical issues of the 
day, particularly the terrible events of three 
weeks ago in Lebanon. Even in a world used to 
acts of violence, the Beirut massacres have 
numbed and shocked us all Outrage, however 
strongly worded and deeply felt, must appear 
inadequate to innocent non-com¬batants whose 
unhappy history has been written in blood and 
tears. Australians share the view of civilized 
men and women everywhere on the need for, and 
welcome, a full and independent inquiry into 
these appalling events.
99.	Beyond Beirut, however, there is a wider 
tragedy of 30 years and more of the Middle East 
conflict that inexcusably still defies resolution 
and clouds the future of the region. One can only 
hope that the events in Beirut will shock more 
countries into a realization of the need for a 
comprehensive settlement.
100.	Australia has always been deeply 
conscious of the age-long suffering of the Jewish 
people and their right to a homeland. We 
understand Israel's concern that it be able to 
live in peace, free of terrorist attacks. 
Recognition of Israel's right to exist in peace 
can, however, settle only one side of the Middle 
East problem. Israel must also recognize the 
legitimate rights of the Palestinians, rights 
which should include a homeland for the 
Palestinians alongside Israel. Israel, 
pre-eminently among nations, should understand 
the significance of a national homeland for a 
dispersed people.
101.	Equally important is the need for 
movement from the Arab side. We recognize that 
the proposals from the Twelfth Arab Summit 
Conference at Fez provided an implicit 
recognition of Israel by calling for the Security 
Council to guarantee peace among all States of 
the region. Why, however, cannot the implicit be 
made explicit? All Arab nations should clearly 
accept what so far Egypt alone has accepted, 
namely, that Israel has a right to exist in peace 
and security behind stable borders.
102.	So the problem has two aspects. It will 
need courage and imagination on both sides to 
deal with it. Otherwise there will be no peace in 
the Middle East— and the Middle East without 
peace will remain a threat to the peace of the 
world.
103.	The Middle East is only one area of 
conflict. Other crises in other areas seem to 
arise with fright¬ening frequency. It is only too 
apparent that the international machinery 
developed here in New York to contain and settle 
conflicts has not been working as it should. The 
fact is that some Member States, including 
Australia, have had to go outside the United 
Nations framework for alternative peace-keeping 
arrangements. Examples are the Sinai 
Multinational Force and Observers, in which 
Australia is a par¬ticipant, and the current 
international force in Lebanon.
104.	In an unusually candid report on the 
state bf the United Nations, the 
Secretary-General has this year set out the 
concerns so many of us feel about the present 
weaknesses in the Organization. We commend him 
for doing so. The recent record is dismal. As the 
Secretary-General has observed, we are perilously 
near to a new international anarchy.
103. The Security Council, the primary organ for 
the maintenance of international peace and 
security, finds its resolutions routinely 
ignored. Those provi¬sions of the Charter dealing 
with collective action for peace and security 
have been rendered ineffective. Too often Member 
States have contrived to avoid bringing 
particular problems to the Security Council, or 
to do so too late for the Council to have any 
effective impact. Distressingly, for many Member 
States, the Council's writ hardly runs at all. 
And what applies to the Security Council applies 
even more in the General Assembly and other 
organs of the United Nations.
106. All that, as the Secretary-General has aptly 
observed, amounts to a crisis in the multilateral 
approach to resolving world problems, and to a 
crisis of confidence in the United Nations 
itself. But we must not be overawed by the 
problems. Their effects can be moderated if not 
overcome. The Secretary- General himself has 
proposed a number of measures which could improve 
the situation. Some of his propo¬sals, moreover, 
could be realized immediately. That is the case, 
for example, with his concern that there should 
be more systematic use of the Security Council. 
There is clearly a role for the Secretary-General 
himself, acting within the terms of Article 99 of 
the Charter, to bring potentially dangerous 
situations to the attention of the Security 
Council. The Council itself should be able to 
move more promptly into a dispute without, as the 
Secretary-General says, waiting for those 
directly involved to bring the dispute to its 
atten¬tion. The Council and the Secretary-General 
acting together could do much to defuse 
smouldering conflicts through, for example, the 
early dispatch of fact-finding and good offices 
missions. Such measures could con¬stitute a 
diplomatic early warning system  designed to 
identify and isolate disputes before they 
degenerate into armed conflict.
107. The Secretary-General has gone further; he 
has urged the need for improving the collective 
security provisions of the Charter provided under 
Chapter VII. Specifically he has proposed—and 
Australia supports him—that Member States should 
use their collective influence to ensure respect 
for decisions of the Security Council. In an 
ideal situation Security Council peace¬keeping 
orders would be backed up by guarantees of 
collective action, including guarantees by the 
per¬manent members, to ensure compliance with all 
deci¬sions of the Council.
108. We recognize that these constructive ideas 
of the Secretary-General will be the subject of 
intensive scrutiny. They presuppose, as he says, 
at least a modicum of co-operation among the 
permanent members. It is the lack of that 
co-operation in the past which has so often 
frustrated the work of the Council. But some such 
evolution along the lines the Secretary-General 
has outlined is essential if the present drift is 
to be arrested.
109. Not that the recent record has been all bad; 
we should recall and reflect upon some of the 
signifi¬cant achievements of the United Nations. 
One notable example is decolonization. The 
Organization has made it possible for very many 
peoples to attain indepen¬dence and thereby make 
their own contribution to the international 
community.
110. There are today very few situations where 
non-self-governing peoples have yet to exercise 
their right of self-determination. Namibia, 
however, remains on the agenda. The 
Secretary-General in his report on the work of 
the Organization reflects a sense of cautious 
optimism about Namibia. Let us hope that that 
optimism is well placed. A peaceful solution to 
this long-standing problem would clearly be a 
very great achievement, if such a solution is 
worked out, it will owe much to the persistent 
efforts of the contact group and the front-line 
States. Australia continues to stand ready to 
contribute an engineering and head¬quarters unit 
of about 300 men to UNTAG to help oversee and 
supervise the independence process.
111.	Decolonization is not the only area of 
United Nations success. There have been, and 
continue to be, considerable achievements in the 
economic, social and technical fields—so much so 
perhaps that we sometimes take these achievements 
for granted. As a clearing-house for ideas and as 
an instrument for technical assistance and 
co-operation, the United Nations and its agencies 
have fulfilled a unique and valuable role.
112.	In the North-South area, too, there has 
been progress, although we have not yet achieved 
our ultimate goals. Australia shares what I take 
to be the general sense of disappointment at the 
failure thus fhr to launch global negotiations. 
We also share in the concern, so evident at the 
recent meetings of IMF and World Bank in Toronto, 
about what thefuture holds. Finding durable 
solutions to the financial and economic problems 
besetting the world has never been more urgent.
113.	One major issue rightly causing growing 
con¬cern is the extent of the world's 
indebtedness. A par¬ticularly disturbing aspect 
is the concentration in areas with limited 
ability to service and repay bor¬rowings, the 
cost of which has in some cases tripled since the 
time of the original loan.
114.	Australia wants a break in the impasse in 
the North-South dialogue. There is a need to 
galvanize the kind of political will evident at 
the Common¬wealth Heads of Government Meeting at 
Melbourne in September/October 1981, and at the 
International Meeting on Co-operation and 
Development, at Cancun in October 1981. In both 
cases it was shown to be possible to break across 
traditional North- South lines. Australia accepts 
the North-South frame¬work, and the developing 
country Group of 77 as a valid negotiating 
partner. But we also see merit in more flexible 
and open contacts across North-South lines as a 
means of bridging differences.
115.	The benefits of such an approach were 
demon¬strated in the recent law of the sea 
negotiations. It was a remarkable achievement for 
a Conference of ISO countries to draft and reach 
consensus on hun¬dreds of articles of new 
international treaty law. While the Convention on 
the Law of the Sea perhaps never could have been 
entirely satisfactory to all parties, it 
represents a major step forward in the 
codification of maritime law and in co-operation 
between nations. This experience shows that we 
must not relax efforts to tackle the seemingly 
insoluble as well as the apparently soluble.
116.	Among present international economic 
prob¬lems none concerns the Australian Government 
more than protectionism and restraints on trade. 
Australia is acutely aware of the obstacles to 
progress and of the entrenched national interest 
and rigidities which have to be overcome. The 
Australian Government has promoted the concept of 
collective reduction of protectionism by 
Governments aimed at providing a stimulus to 
world trade. The Australian proposal involves a 
standstill on all trade-distorting assistance 
measures and, following the standstill, a gradual 
wind-back of this assistance. We intend to pursue 
these proposals vigorously at the forthcoming 
GATT ministerial meeting and afterwards at the 
sixth session of UNCTAD.
117.	What distinguishes the Australian 
approach is that we are ready to commit ourselves 
to action along these lines—provided that other 
comparable countries do likewise. In other words, 
the Australian Government, having considered the 
matter, has already taken the decision that, if 
the other major trading nations were to apply the 
approach we have outlined, or to attempt 
something like it, we would immediately join it.
118.	It follows from what I have said that 
this is an area which must be addressed 
multilateral^ and in which States will inevitably 
be looking to progressive, balanced global 
reductions in trade barriers, export subsidies 
and other trade-distorting measures as a 
condition of their own participation. It is a 
further rationale for getting on with global 
negotiations.
119.	Now is not the time for a detailed 
analysis of the present difficulties in launching 
global negotia¬tions, but a basis emerged from 
the Versailles Eco¬nomic Summit. I interpreted 
the Versailles language to mean: here is an 
opportunity to launch global negotiations now. If 
it is rejected, I believe it could be some time 
before we get another chance. Indeed, if the 
debate is allowed to drift again into the details 
of what groups should be constituted here to 
handle the talks, and thus what the agenda and 
degree of decentralization should be, this will 
amount to turning the clock back to a much 
earlier and more difficult phase in the 
discussions.
120.	As in the North-South so in the 
humanitarian area the United Nations has an 
important role to play. Here it can point to a 
number of significant achievements. In some cases 
results have been attained only after arduous and 
lengthy negotiations. This has often obscured the 
significance of the ultimate result.
121.	The Universal Declaration of Human Rights 
of 1948 and the two International Covenants on 
Human Rights provide the world community with a 
set of standards for the protection of 
fundamental rights and freedoms. The adoption by 
the General Assembly of the Declaration on the 
Elimination of all Forms of Intolerance and of 
Discrimination Based on Religion or Belief is a 
further step along this road. Working through the 
Commission on Human Rights, ILO and other 
relevant bodies, the United Nations system has 
been able significantly to mitigate some of the 
worst breaches of human rights. Human rights in 
South Africa and countries such as Poland, the 
Islamic Republic of Iran and Guatemala have come 
under increasing scrutiny. Australia will remain 
active in these important areas.
122.	Meanwhile, new areas of humanitarian 
concern are being considered. We have 
particularly welcomed the recent emphasis on the 
protection of indigenous populations. Australia 
was active in encouraging the establishment by 
the Economic and Social Council this year of a 
working group on indigenous populations.
123.	Yet another area, regrettably, of 
increasing concern is the plight of refugees 
throughout the world. The facts are stark: a 
world refugee population of at least 8 million to 
10 miHion, an increasing number of other 
displaced persons and movements of peoples within 
regions in response to pressures of poverty or 
deprivation. UNHCR has helped to cope with this 
huge problem; success, however, has been mixed. 
UNHCR has assisted and continues to assist 
millions of refugees and displaced persons, but 
it needs the assurance of a continuing mandate, 
not a fixed-term mandate, and a vigorous pursuit 
of durable solutions, especially volun¬tary 
repatriation. It needs, too, a widened acceptance 
by the entire international community of the 
moral obligation to provide at least temporary 
refuge to those compelled to leave their own 
countries. Australia proposed a code of conduct 
embodying this principle of temporary refuge in 
Geneva two years ago. We shall be pursuing the 
initiative further in the Executive Committee of 
the High Commissioner and at a later stage here 
in the General Assembly itself.
124.	For many Governments and ordinary 
citizens the second special session on 
disarmament was a disappointment and its results 
limited. Nevertheless Australia considers that 
the session did help clear the air. It did 
establish, if not a meeting of minds, a better 
understanding of the essential basis of mutual 
con¬fidence if progress in arms control and 
disarmament is to be realized. It showed that a 
better under¬standing leading to an improvement 
in relations between East and West, essentially 
between the superpowers, is imperative if there 
is to be any significant progress in disarmament 
and, indeed, in other issues of strategic and 
political concern.
123. I conclude by returning to the earlier theme 
of the role and promise of the United Nations. 
State¬ments made in this debate already indicate 
a sense of failure, frustration or disappointment 
felt by many about the United Nations during the 
course of the year. While it may be argued that 
publicly held expectations of progress had been 
too high, it is undeniable that a serious crisis 
of pubic confidence now exists about the capacity 
of the United Nations to carry out some of its 
most central) responsibilities.
126.	Yet we must not turn away from the United 
Nations in frustration. Each nation must actively 
look for ways in which to strengthen public faith 
in the Organization and its potential capacity 
for negotiation and conciliation. We need less 
debate, less rhetoric and fewer resolutions; and 
more constructive effort, more effective action 
to resolve the major issues, including those of 
disarmament and development, which face us all. I 
hope that the Secretary-General's important and 
courageous comments will help to change the 
attitude of Member States towards adopting more 
responsible, more rational and more moderate 
approaches to the world community's problems. 
Australia is ready to play its part.
127.	We are a growing middle Power. White our 
historical links are with Europe, we are situated 
in the South-East Asian and South Pacific region. 
We are thus a country with interests spanning 
both the developing and the developed worlds. We 
see our role as one of exercising a reasoned, 
responsible and steady influence in the world 
community. We have a strong and abiding belief in 
the essential validity of the United Nations. The 
Secretary-General can count on Australia's 
support.
